Citation Nr: 0306594	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.

(The issue of entitlement to service connection for a back 
disability is the subject of additional development 
undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to November 
1974, and had a period of active duty for training from 
August 11, 1985, to August 30, 1985.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2000 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2001, the 
Board, in pertinent part, remanded this claim in order to 
address due process concerns.  The case is again before the 
Board for appellate review.

The Board is also undertaking additional development on the 
issue of entitlement to service connection for a back 
disorder, pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed the Board will provide 
notice of the development as required by Rule of Practice 903  
(67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
appellant's response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

A bilateral knee disability was not present during active 
service or during active duty for training; any bilateral 
knee disability that was manifested subsequent to such 
service is not shown to be related thereto.




CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by either active service or active duty for training.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim for service connection for bilateral knee disability, 
by a statement of the case and by several supplemental 
statements of the case.  In particular, he was advised of the 
provisions and requirements of the VCAA by means of a letter 
from VA dated in August 2001, and by a supplemental statement 
of the case issued in January 2003, whereby the provisions of 
the VCAA were set forth.  The Board finds that he was advised 
as to what evidence was needed to establish entitlement to 
the benefits sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all pertinent treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  

II.  Service Connection for a Bilateral Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
to include service during active duty for training.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the instant case, the veteran's service medical records 
are devoid of any reference to knee problems, or complaints 
thereof.  The report of the separation examination from the 
veteran's period of active service, dated in November 1974, 
shows that his lower extremities were clinically evaluated as 
normal, and does not indicate the presence of any knee 
impairment, or history thereof.  Likewise, the medical 
records compiled during his period of active duty for 
training in 1985 do not indicate that any knee disability was 
identified.

The clinical evidence, in fact, first demonstrates the 
presence of a knee problem in November 2002; at that time, 
the veteran complained of left knee swelling that "came up 
suddenly" with no trauma.  The medical evidence, however, 
does not indicate that this left knee problem had been 
manifested during service, or was in any manner related to 
service.

The Board notes that this same clinical record references a 
history, apparently provided by the veteran, of "surgery to 
both knees in 80's."  Records of any such surgery have not 
been associated with the veteran's claims folder.  It is not 
shown, however, that records of this purported surgery would 
be of probative value; in view of the fact that there is no 
evidence of an inservice knee problem, any claimed 
etiologically or pathological relationship between a post-
service knee problem and service would be purely speculative, 
and would not provide a basis for an award of service 
connection for a bilateral knee disability.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee disability.  His 
claim, accordingly, fails.


ORDER

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

